DETAILED ACTION

    PNG
    media_image1.png
    788
    520
    media_image1.png
    Greyscale

Election/Restrictions
	Applicants’ Election with traverse were noted, however, no traversal arguments were presented. The Election of Species requirements are WITHDRAWN. The Restriction Requirement was made FINAL.

    PNG
    media_image2.png
    440
    796
    media_image2.png
    Greyscale

	Claim Rejections - 35 USC § 112
Claims 11-13,15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13 (two occurrences), 16, and 17 (two occurrences), the recitation, “the purifying section,” lacks clear, positive antecedent basis. Applicant’s disclosure is clear in that the slurry needs to be introduced into a “purifying section,” and not just to any point in the vessel. In deleting the recitation “purifying section” from independent “treated” is introduced such that the “separation” may be accomplished.
In claim 11, it is unclear what is intended by the recitation, “to provide a product stream.” It is unclear what manipulative steps are involved in “providing” or what type of “stream” is provided. It is unclear how the “product stream” of claim 11 differs from the “product liquid” of claim 15. It is now unclear how claim 15 further limits claim 11 from which it depends.
In claim 11, it is unclear how the recitation “pressurizing the particles of the solid” of step “b” differs from the recitation “heating the heating zone” of step “c”. It is unclear what manipulative step is involved or causes the “pressurizing” of claims 11 and 18, or how claim 18 further limits claim 11 through which pressure increases by virtue of “heating.”
In claim 11, it remains unclear what Applicant intends by “conveying,” or how said step of “conveying” is accomplished. It is unclear what specific manipulative step is involved in accomplishing said step of “conveying.”  It is unclear what is intended by the recitation, “conveying the particles of the solid towards a heating zone.” It is unclear what this intends, or how, in terms of manipulative steps, it is accomplished.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the amendment to claim 11, step “c”, claim 15 is not seen to further limit claim 11 from which it depends. 
Claims 11-13,15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 11, the recitations “or by pressurizing the particles of the solid” and “to provide a product stream,” both added by amendment on December 15, 2021, appear to lack basis in the originally filed disclosure, thus, constituting prohibited new matter.
Claim Rejections - 35 USC § 102/103
Claims 11-13,15-18 and 20 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GEERS (US 2011/0094264 A1).
GEERS abstract discloses a process for producing purified hydrocarbon gas from a gas stream comprising hydrocarbons and acidic contaminants, which process comprises the steps: (a) cooling the gas stream to a temperature to form a mixture comprising solid and optionally liquid acidic contaminants and a vapour containing gaseous hydrocarbons; (b) separating the solid and optionally liquid acidic contaminants from the mixture in a vessel, yielding the purified hydrocarbon gas; (c) providing heat to at least a part of the solid and optionally liquid acidic contaminants to melt at least part of the solid acidic contaminants, yielding a heated contaminant-rich stream; (d) withdrawing the heated contaminant-rich stream from the vessel; wherein the process further comprises: (e) reheating at least a part of the heated contaminant-rich stream to form a reheated recycle stream; and (f) recycling at least a part of the reheated recycle stream to the vessel.
GEERS teaches:
[0046 - PGPub] The solid and optionally liquid acidic contaminants and optionally liquid hydrocarbons are falling down, preferably along a deflecting means (not shown), towards the bottom of vessel 120 where they are collected and heated by means of a warm reheated recycle stream entering the vessel 120 via a line 117, thereby melting solid acidic contaminants. The thus obtained heated contaminant-rich stream is withdrawn from the vessel via a line 112 which is pumped further using pump 121. The heated contaminant-rich stream is divided into a part that is withdrawn via a line 113 and a part that is forwarded to the heat exchanger 122 via a line 115. In heat exchanger 122 the part of the heated contaminant-rich stream is reheated by means of heat exchange with the natural gas stream provided via line 104, to form a reheated recycle stream. The reheated recycle stream is forwarded via line 116 to a valve 123 which controls the flow of the reheated recycle stream. Via the line 117, which may be provided with a nozzle (not shown) the reheated recycle stream is introduced into vessel 120.

As best understood, claims 11-13,15-18 and 20 are seen to be met by GEERS. While the abstract and paragraph [0046] of the Pre-Grant Publication are reproduced above, GEERS is relied upon for all that it teaches. Applicant is seen to claim/disclose the introduction (i.e., “passing”) of a slurry into a vessel at pressure (to keep the disclosed slurry components in their stated physical phases i.e., “liquid” & “solid”) and the heating thereof. The “limitations” of “conveying,” in claim 11, and the other recited “limitations” of  claims 12, 13, 15 and 18 are not seen to constitute additional manipulative steps, but rather descriptions of what has/is happening at the micro as opposed to macro level, or as a result or natural (i.e., obeying the laws of nature/physics) consequence of the introduction at pressure and heating. There is no disclosure of additional “pressurizing” beyond introduction at the inlet pressure. The only other increase in pressure would be that which results from heating and the corresponding increase in kinetic energy that goes hand-in-hand therewith.
Response to Arguments
Applicant's arguments filed December 15, 2021, have been fully considered but they are not persuasive. 
It has been argued:
The Examiner also takes the position that it is unclear what the Applicant intends by "conveying" or how said step of "conveying" is accomplished. Claim 11 has been amended to clarify that the particles of the solid are conveyed towards a heating zone of the vessel "by the particles of the solid displacing a portion of the carrier liquid away from the heating zone." In addition, the term "preferentially" has been removed from amended claim 11. Furthermore, amended claim 11 further specifies that the step of conveying the particles of the solid towards a heating zone of the vessel by the particles of the solid displacing a portion of the carrier liquid away from the heating zone is "due to gravity acting on the particles of the solid or by pressurizing the particles of the solid."

This does not clarify the claim or properly address the rejection. In the rejection, it was stated:
It is unclear what specific manipulative step is involved in accomplishing said step of “conveying.”

Applicant’s response does not answer or address this aspect of the rejection. Use of the gerund “conveying” intends a manipulative step; that is a manipulation of the particles of solid by Applicant. Yet, Applicant does nothing more than introduce a slurry containing said particles, into a vessel. The rest is done by gravity. Asserting that there is a manipulative step of “conveying” by Applicant frustrates potential infringers with their attempts to ascertain what constitutes infringement.
The argument “Claim 11 has been amended to clarify that the particles of the solid are conveyed towards a heating zone of the vessel ‘by the particles of the solid displacing a portion of the carrier liquid away from the heating zone’” (underscoring added by examiner) is incomprehensible. While a portion of the carrier liquid may consequentially be displaced by heavier solids falling by gravity, such is not a manipulative causal step. The laws of nature (e.g., physics) cause solids heavier/denser than the carrier liquid to fall by gravity.
As it is now called, “clause b” of claim 11, calls for “conveying the particles of solid towards a heating zone of the vessel.” It remains unclear what manipulative step is involved in accomplishing this step of “conveying.” In other words, what does Applicant manipulatively do to make this conveyance happen? Impose the force of gravity on the particles?
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776